Citation Nr: 0123039	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.  



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

The veteran was afforded a video hearing before the 
undersigned Member of the Board in July 2001.  At that 
hearing, the veteran submitted additional evidence and waived 
review of the evidence by the RO.  38 C.F.R. § 20.1304 
(2000).  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Service records 
reveal that the veteran served in the Republic of Vietnam.  
The service medical records are, however, silent for an in-
service diagnosis of PTSD.  

The appellant's service personnel records reveal that he was 
wounded in action in March 1969.  The service medical records 
further indicate that in July 1969, he suffered a right thigh 
gun shot wound.  The veteran was awarded two awards of the 
Purple Heart in service.  

In a January 2001 outpatient treatment record the veteran was 
noted to be emotionally distant, guarded and suspicious.  He 
reported intrusive thoughts and nightmares on a weekly basis.  
He denied flashbacks, auditory or visual hallucinations, and 
there was no evidence of any delusions.  The veteran was 
hypervigilant with exaggerated startle response.  

Historically, the veteran reported serving as a helicopter 
crew chief and a gunner in Vietnam.  He reported being shot 
at and shot down, having to crash land helicopters on 
multiple occasions.  The veteran reported incidents where 
many men were wounded and killed.  The veteran was diagnosed 
with a recurrent major depressive disorder, episodic alcohol 
abuse, and subclinical PTSD.  

Evidence submitted at the July 2001 hearing included a letter 
from the veteran's VA Readjustment Counseling Therapist, 
dated that same month, indicating that, upon examination, the 
veteran displayed intrusive and distressing recollections of 
combat experiences in Vietnam; repeated and distressing 
dreams of traumatic events in war; avoidance of feelings, 
thoughts, and conversations about experiences in war; marked 
loss of interest and participation in activities that were 
once important to the veteran; feeling detached and isolated; 
restricted ability to feel strong emotions; feeling that life 
will be brief and unfulfilled; irritability and angry 
outbursts, and poor concentration.

The veteran indicated that he served in Vietnam as a 
helicopter crewman, a door gunner and crew chief in the III 
Corps area of operations.  In this capacity, he and his crew 
reconnoitered for enemy units often times drawing fire to 
mark enemy positions for artillery and air strikes as well as 
small unit attacks.  The examiner's diagnostic impression was 
post-traumatic stress disorder. 

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

In the present case, the Board finds there is credible 
evidence that the veteran currently suffers from PTSD.  The 
record includes two current diagnoses of PTSD.  Having found 
such, the Board must now consider whether there is credible 
evidence that the in-service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A.. § 1154 (b).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)  See also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

In this case, the record shows that the veteran was twice 
wounded in action.  As such, the Board finds such evidence 
credible that the veteran was engaged in combat as that term 
is used in 38 U.S.C.A. § 1154(b).  

Given that, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  As there is no clear and convincing evidence to 
rebut the lay statements of the veteran, the Board finds that 
the in-service stressors identified actually occurred.

Finally, the medical evidence supports a finding that the 
identified stressors are related to the veteran's 
symptomatology.  In this regard the letter of the veteran's 
Readjustment Counseling Therapist dated July 10, 2001 
indicated that the veteran "has committed to addressing 
issues relative to his combat experiences and traumatic 
events incurred in Vietnam."

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), eliminated the concept of a well-grounded 
claim and significantly added to the statutory law concerning 
VA's duties when processing claims for VA benefits.  However, 
as this decision grants the benefit sought by the veteran in 
full, a detailed explanation of how the requirements of the 
VCAA have been fulfilled is unnecessary.


ORDER

Service connection for PTSD is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

